Petitioner applied to the Commissioner of Agriculture and Markets for a permit to sell milk. After a hearing the application was denied on the ground that petitioner had not satisfied the Commissioner as to its financial responsibility, and also that it failed to satisfy the Commissioner that the issuance of a license would not tend to a destructive competition in the market already adequately served. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.